Citation Nr: 1125296	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for residuals of shell fragment wounds (SFW), soft tissue, right upper arm, left upper leg, and right upper leg, to include residual scarring.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to SFW residuals. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to SFW residuals.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to SFW residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971 and from August 1990 to July 1991.  He was awarded the Combat Infantry Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. 

The Board remanded the Veteran's appeal in December 2008.  However, as there has not been substantial compliance with the remand directives regarding the issue    of a compensable rating for residuals of shell fragment wounds (SFW), soft tissue, right upper arm, left upper leg, and right upper leg, to include residual scarring, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a compensable rating for residuals of SFW is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record (April 2011 written brief presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

A left knee disorder, a right knee disorder, and a right shoulder disorder were not manifested during service and are not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.307, 3.309, 3.310 (2010).

2.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.307, 3.309, 3.310 (2010).

3.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in January 2005, the amendment is not applicable to the current claim. 

The Veteran asserts that his left knee, right knee, and right shoulder disorders are related to service or, in the alternative, due to his service-connected SFW disability.  Specifically, he contends that he was treated for arthritis in service from June 1970 through July 1970 while in Quin Nhon RVN.  He further maintains that he has experienced pain, stiffness, and weakness since service.  As the claims are all denied on nearly the identical basis, the Board will address them together.  

The Veteran's March 1969 induction physical examination contains no evidence of complaints, treatment, or diagnosis related to the left knee, right knee, or right shoulder; however, they do contain his report of swollen or painful joints.  Nonetheless, service treatment records, as well as the March 1971 separation physical examination, are negative for complaints, treatment, or diagnosis related to the left knee, right knee, or right shoulder, including arthritis.  

Regarding the Veteran's second tour of duty, his March 1990 physical examination contains no evidence of complaints, treatment, or diagnosis related to the claims on appeal, including arthritis.  His service treatment records, as well as the May 1991 separation physical examination are negative for complaints, treatment, or diagnosis related to the claims.  

Post-service VA records include a June 1971 VA examination, which is negative for complaints, treatment, or diagnosis related to the claims.  The examination report notes that the Veteran has normal range of motion of the knees and shoulder, and he related that he had no trouble with his upper extremities.  In July 1971, he was granted service connection for soft tissue injury to his right upper arm and both upper legs.

A May 1996 VA periodic examination is negative for treatment or diagnosis related to the claims on appeal; however, contains the Veteran's report of injuries to his left leg, right leg, and right shoulder in Vietnam.   

In January 2005, the Veteran filed the current claim.  A February 2005 VA examination report found that left knee range of motion was 15 to 20 degrees less compared to the opposing right knee and was most likely secondary to degenerative joint disease, not his shrapnel injuries.  X-rays showed mild degenerative changes of the right knee at the patellofemoral joint.

In August 2005, the Veteran's private physician, Dr. T.R. submitted a letter on the Veteran's behalf.  Dr. T.R. reported that he saw the Veteran for the first time in May 2005, when he sought treatment for weakness and pain in the knees and right upper extremity and shoulder pain.  

He provided a history of a shrapnel injury in 1970 while serving in Vietnam, where he sustained fractures and soft tissue injuries; however, denied any other general complaints, including acute joint swelling or any other history of trauma apart from the 1970 injuries.  Dr. T.R. further noted that the Veteran was a poor historian.  

On examination, he was noted to have mild crepitus of the knees and shoulder; however, there was no effusion or localized tenderness.  Dr. T.R. diagnosed with osteoarthritis of the knees and right biceps and rotator cuff tenosynovitis.  

In January 2006, the Veteran provided testimony regarding his claims of arthritis before the decision review officer.  At the time, his representative clarified for the record that the claim was related to the Veteran's left leg injury caused by the shrapnel injury he sustained during service.  He asserted that he fractured his left leg during the aforementioned 1970 in-service injury, and as a result currently has left knee arthritis.  

He asserted that his right knee arthritis was the result of the 1970 in-service injury.  He further maintained that his definition of arthritis was stiffness, lack of mobility of the joint, and a constant ache, pain, and hurt.  He maintained that he recently sought treatment for his condition from Dr. T.R., but had experienced pain since the in-service injury for the past 36 years.

Assuming that the Veteran sought treatment as early as May 2005, this is the first recorded symptomatology related to knee and shoulder arthritis, coming more than a decade after his second period of service and some 30+ years after his initial SFW injury.  Therefore, the medical evidence does not reflect continuity of symptomatology.

As noted above, the Veteran reported pain since the in-service injury and the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms related to knee and shoulder arthritis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders (essentially arthritis) began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms consistent with arthritis.  As noted, he was service-connected for soft tissue injuries related to SFW.

Specifically, the service separation examination report does not reflect complaints or findings consistent with arthritis.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to arthritis for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to a low back disorder in approximately 2005 (a 30+ year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Moreover, a examination in May 1996 did not show treatment or diagnosis related to the claims on appeal.  This evidence is suggestive that the Veteran was having no problems with his knees or shoulders at that time.  

He did not claim that symptoms of his disorders were continuous since service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, his previous statements made for examination purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for examination purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's knee and right shoulder disorders to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a March 2009 VA examination undertaken specifically to address the issues on appeal.  At the time, he reported that he experienced residual pain from a shrapnel injury that occurred in Vietnam, during service in 1970.  However, he denied experiencing any knee pain.   

Upon examination and review of the claims file, the examiner noted that the x-rays show calcification of the posterior vessels and well maintained joint space of the left knee and no degenerative changes.  The clinical assessment was normal left knee.  The right knee showed mild patellofemoral arthritis.  

The examiner noted that regarding the Veteran's complaints of lower extremity pain, his symptoms appear to be more vascular claudication in nature, not related to arthritis.  The examiner opined that the Veteran's disorders were not related to his service-connected SWF; indicating, that they were more vascular in nature. 

As to the shoulder, the Veteran underwent a VA examination in December 2009.  He reported that he had experienced shoulder pain since service, when he was wounded in Vietnam.  He reported that he currently experienced a level of 7/10 pain located anteriorly, which he described as an aching sensation that was worse when lifting objects.   Upon examination, the examiner diagnosed acromioclavicular joint arthritis and right rotator cuff arthritis, and opined that the conditions were not exacerbated by the Veteran's service.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorders and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Parenthetically, the Veteran challenges the findings of the most recent VA examination related to the shoulder and that the examiner failed to remember his history of SFW.  A careful review of the examination finds the Veteran's concerns unfounded.  The examiner accurately reported the Veteran's history, including the shrapnel wound to the right shoulder.  In addition, he discussed the Veteran's recreational activities, which could have only been gleaned by talking with the Veteran and obtaining an accurate history.  

In addition, the Veteran's assertion regarding inconsistent findings with relationship to range of motion testing and pain goes to the issue of the rating and does not address the critical inquiry at this juncture, which is a relationship between his complaints and active duty.  

The Veteran has also challenged the validity of the VA examination because it failed to address the size and impact of his scars on his rating.  As noted above, the issue of residual scarring is being addressed in the remand portion of this decision.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for left knee, right knee, and right shoulder and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A follow-up letter was sent in January 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in January 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran submitted private treatment records (there is no VA treatment).  Moreover, he was provided an opportunity to set forth his contentions during the hearing before a Hearing Officer at the RO.  

Next, specific medical opinions pertinent to the issues on appeal were obtained in March 2009 and December 2009.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied. 

Service connection for a right shoulder disorder is denied.


REMAND

A review of the record discloses a need for further development prior to final appellate review regarding a compensable rating for residuals SFW, soft tissue, right upper arm, left upper leg, and right upper leg, to include residual scarring.  Specifically, an examination is necessary, as there has not been substantial compliance with the remand directives, thus, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Concerning the SFW to the right and left legs, the Veteran underwent a VA examination in March 2009.  While the examiner addressed scarring, as well as neurological and orthopedic manifestations, he failed to evaluate any injury to the soft tissue and muscles.  In this regard, the Board notes the contentions of the Veteran that he currently continues to suffer from soft tissue and bony injuries due to the in-service shrapnel injury.         

Concerning the SFW to the right arm, the Veteran underwent a VA examination in December 2009.  While the examiner addressed the orthopedic manifestations, he failed to evaluate any injury to the soft tissue and muscles, as well as any neurological manifestations, as requested by the Board.  Moreover, while the examiner noted the Veteran's right arm scar, he did not indicate the size of the scar or whether the scar was tender, painful, superficial, or deep; thus the scar examination is inadequate to rate the disability.  

In this regard, the Board notes that although an evaluation of the Veteran's right arm scar was not performed during the March 2009 examination, the examiner diagnosed a painful right arm scar.  Finally, the Board notes his contentions regarding the right arm scar and December 2009 VA examination; specifically, that the examiner failed to indicate the size of the scar or specify whether the scar affected range of motion.  

Therefore, the March 2009 and December 2009 VA examinations are not adequate for rating purposes.  Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected SFW right upper arm, left upper leg, and right upper leg disability.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected SFW soft tissue, right upper arm, left upper leg, and right upper leg, to include residual scarring disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

After the examination and review of the record, the examiner should identify all residuals of the service-connected SFW of the right upper arm, left upper leg, and right upper leg.  

The examiner is requested to specifically evaluate any injury to the soft tissue and muscles of the right and left upper legs, as well as right the right upper arm.  

The examiner should also evaluate the right upper arm scar; specifically, the examiner should indicate the size of the scar; address whether the scar is tender to palpation, painful, superficial, or deep; and whether the scar causes limitation of motion.

2.  Thereafter, readjudicate the claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  

If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


